Citation Nr: 0110774
Decision Date: 04/12/01	Archive Date: 05/21/01

DOCKET NO. 96-26 478            DATE  APR 12 2001,

On appeal from the Department of Veterans Affairs Regional Office
in St. Louis, Missouri

THE ISSUES

1. Entitlement to an increased evaluation in excess of 20 percent
for chronic lumbar strain.

2. Entitlement to an increased evaluation in excess of 10 percent
for degenerative changes of the thoracic segment of the spine at  
T11-T12.

REPRESENTATION

Appellant represented by: Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

L. McCain Parson, Associate Counsel

INTRODUCTION

The veteran had active military service from October 1969 to May
1971.

This appeal arises from an October 1995 rating decision by the
Department of Veterans Affiirs (VA) Regional Office (RO) in St.
Louis, Missouri, which granted an increased evaluation to 20
percent for chronic lumbar strain. A timely appeal was perfected
with respect to the assignment of the 20 percent evaluation. By a
separate rating decision, dated in September 1996, the RO
recharacterized the veteran s service-connected back disorder as
chronic lumbar strain with minimal degenerative changes at T11-T12,
and confirmed and continued the 20 percent evaluation.

The Board of Veterans' Appeals ("Board"), in a single-issue
decision dated in August 1997, denied entitlement to an increased
evaluation in excess of 20 percent for chronic lumbar strain with
minimal degenerative changes at T11-T12. The Board also denied the
claim of entitlement to a separate evaluation for degenerative
arthritis of the thoracic spine. The veteran appealed the decision
to the United States Court of Appeals for Veterans Claims ("the
Court"). On January 19, 1999 the Court entered an Order that
vacated the August 1997 decision by the Board, and remanded the
case to the Board for appropriate action consistent with the
matters raised in the Joint Motion for Remand. In August 1999, the
Board remanded this matter to the RO for additional development.

By a rating decision in May 2000, the RO assigned a separate 20
percent evaluation for chronic lumbar strain, and assigned a
separate 10 percent evaluation for degenerative changes of T11-T12.
As a result of this rating action, the issue of

- 2 -

entitlement to a separate evaluation for degenerative arthritis of
the thoracic spine has been resolved and is no longer in
controversy for purposes of appellate review. Cf. Swan v.
Derwinski, 1 Vet. App. 20, 22-23 (1990) (holding that the Court
adheres to "case or controversy" limitations as to standing to
appeal). Accordingly, the Board construes the issues as listed on
the cover page of this decision.

As an additional procedural matter, the Board observes that the RO
has not provided the veteran with written notification of the
August 1993 denial of his dental claim, or of his right to appeal
that adverse determination. By a statement, dated in September
1993, the veteran requested a copy of the letter of decision
concerning his April 1993 claim (i.e., his dental claim). Thus,
this matter is referred to the RO for appropriate action.

The issues of entitlement to an extraschedular evaluation pursuant
to the provisions of 38 C.F.R. 3.321(b)(1), for chronic lumbar
strain and for degenerative changes at T11-T12, and entitlement to
service connection for a right inguinal hernia, will be addressed
in the Remand section following the decisions.

FINDINGS OF FACT

1. The veteran's the chronic lumbar strain is manifested by
limitation of motion of the lower back, with characteristic pain on
motion, and x-ray evidence of some minimal spurring of lumbar
vertebral bodies. The disability is not productive of muscle spasm
on extreme forward bending, or loss of unilateral spine motion.

2. The veteran's degenerative changes of the thoracic segment of
the spine are manifested by painful motion and x-ray evidence
showing mild degenerative arthritis, specifically, very small
osteophytes at the T11 and T12 levels.

- 3 -

CONCLUSIONS OF LAW

1. The criteria for an increased evaluation in excess of 20 percent
for chronic lumbar strain have not been met. 38 U.S.C.A. 1155 (West
1991) and Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000); 38 C.F.R. 4.1, 4.7, 4.14, 4.25, 4.40,
4.45, 4.71, 4.71a Diagnostic Code (DC) 5295 (2000).

2. The criteria for an increased evaluation in excess of 10 percent
for degenerative changes of thoracic segment of the spine at T11-
T12 have not been met. 38 U.S.C.A. 1155 and Veterans Claims
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000);
38 C.F.R. 4.1, 4.7, 4.14, 4.25, 4.40, 4.45, 4.59, 4.71, 4.71a. DC
5010 (2000).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist

The Board observes that the recently enacted legislation has
eliminated the well-grounded claim requirement, has expanded the
VA's duty to notify the veteran and his representative, and has
enhanced VA's duty to assist a veteran in developing the facts
pertinent to his claim. See Veterans Claims Assistance Act (VCAA)
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000). Since
these legislative changes serve to eliminate the "gatekeeping"
function in the VA claims process imposed by the standard for a
well-grounded claim, see, e.g., Hensley v. West, 212 F.3d 1255,
1260 (Fed.Cir. 2000), the Board is of the opinion that the new
legislative changes are more favorable to the veteran. See Karnas
v. Derwinski, 1 Vet. App. 308, 312-313 (1991). Thus, given that the
changes articulated in the new legislation are less stringent than
the function served by requiring a claimant to establish a well
grounded claim, the Board determines that no prejudice will result
to the veteran by the Board's consideration of this matter. See
Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993).

- 4 -

in this regard. the Board informed the veteran that he could submit
additional evidence in support of his claim in May and August 1999.
Similarly, the August 1999 Remand extended to the veteran the
opportunity to submit additional evidence in support of his claims.
By VA letter in August 1999, the RO requested additional evidence
from the veteran regarding the issues on appeal. Contemporaneously,
the RO requested treatment records from the VA Medical Center in
Kansas City, Missouri. In November 1999, the veteran submitted a VA
Form 21-4142J, Authorization and Consent to Release Information to
the Department of Veterans Affairs, reporting treatment for his
back condition at the Research Medical Center from January 1999 to
November 1999. In February 2000, the RO requested the private
medical records from the Research Medical Center and informed the
veteran of that action. The VA letter informed the veteran that he
should ask the doctor or hospital to answer the request as soon as
possible. The "HCC Representative" from the Research Medical Center
responded in February 2000 that "[w]e cannot locate in our files
anyone by the above name who has been a patient here at [the]
Research Medical Center." A comprehensive review of the claims file
reflects that the veteran was informed by rating decision dated in
May 2000 and by supplemental statement of the case dated in May
2000 that the search for private medical records from the Research
Medical Center was negative. Additional claim development consisted
of a comprehensive VA spine examination in February 2000.

Accordingly, the Board is satisfied that all facts pertinent to the
veteran's claim have been properly developed. After examining the
record, the Board finds that reasonable efforts to assist the
veteran in obtaining evidence necessary to substantiate his claim
have been undertaken, and hence no further assistance to the
veteran is required. See VCAA, Pub. L. No. 106-475, 3-4, 114 Stat.
2096 (to be codified as amended at 38 U.S.C. 5103A, 5107).

- 5 -

Factual Background

Entitlement to service connection for chronic lumbar strain was
established by an October 1971 rating decision, and 10 percent
evaluation was assigned. The RO, in a rating decision dated in
September 1976, reduced the disability evaluation for the veteran's
chronic lumbar strain from 10 percent to noncompensable (zero
percent). By an October 1995 rating decision, the RO increased the
disability evaluation for the veteran's chronic lumbar strain from
noncompensable to 20 percent disabling.

VA medical records, dated between September 1991 and September
1993, indicate that the veteran was issued a lumbosacral corset for
back pain due to his service-connected lumbosacral strain. These
medical records also include a September 1991 consultation report,
which documents that the veteran underwent an examination by the
VA. The results of that physical examination revealed a normal
range of back motion with lumbar paraspinal pain that radiated into
the thoracic region. The left Achilles reflexes were absent; and
the right Achilles and knee reflexes were two plus. The strength
and sensation in the lower extremities were normal. The impression
was of thoracic lumbar strain with questionable left sacral (S)1
radiculopathy. The corresponding radiology reports, dated September
1991, disclose that the examination of the thoracic spine showed
some very minimal osteoarthritis spurring on the anterior aspect of
the lower thoracic vertebral bodies; and that the examination of
the lumbar spine was within normal limits. A November 1991
electromyography (EMG) of the left lower extremities and paraspinal
was normal. A November 1991 nerve conduction study (NCS) of the
left tibial nerve was also normal, indicating no sign of
radiculopathy. A February 1992 examination report reflects that the
veteran showed a normal range of back motion with pain on all
movements. The leg raising test, as well as the muscle strength,
was normal. The deep tendon reflexes were one plus for both the
ankle and knee jerks. The impression was of myofascial pain.

When examined by the VA in April 1992, the veteran related that he
continued to work as a brick mason, and that the range of motion
exercise program and the

- 6 -

lumbar corset helped. The physical examination conducted at the
time disclosed that the veteran showed a full range of back motion
with some discomfort only with flexion. The range of motion of the
lower extremities was normal, as was the gait. The straight leg
raising test was negative, bilaterally. The muscle strength was
5/5, and the sensation in the lower extremities was normal to
palpation. The knee and ankle jerks were one plus over four plus,
bilaterally. The impression was of chronic low back pain -
myofascial versus mechanical strains. Also, a May 1992 x-ray of the
sacroiliac joints of the spine revealed no evidence of narrowing or
of a sclerotic reactive process. The impression was of a negative
sacroiliac joint study.

VA medical records, dated between July 1994 and September 1995,
were received. These medical records reflect that in September
1995, the veteran was accorded a VA orthopedic examination. During
this examination, the veteran complained of lower back pain as well
as pain in the right and left knees. The physical examination
revealed no fixed deformity or postural abnormalities. The
musculature of the back was stiff in the lumbar region. The range
of motion of the back was forward flexion to 45 degrees, backward
extension to 5 degrees, lateral flexion to 15 degrees bilaterally,
and rotation to 15 degrees bilaterally. Pain was detected on motion
with no neurological involvement. X-rays of the thoracic spine
revealed some mild hypertrophic spurring of the lower thoracic
vertebral bodies, but there was no narrowing of the intervertebral
disc spaces or other bone or joint deformity. X-rays of the lumbar
spine revealed some minimal spurring of the bodies of L4 and 5, but
there was no narrowing of the intervertebral disc spaces. The
diagnoses were of chronic lumbar strain, low back pain, and
decreased range of motion; mild degenerative joint disease of the
thoracic spine; and minimal spurring of the lumbar vertebral
bodies.

VA outpatient treatment reports, dated in May and June 1996,
reflect that the veteran was primarily treated for disorders that
are not the subject of this appeal. In May 1996, the veteran
exhibited pain over the lumbar spine. The entry also reflects that
the pain in the veteran's back was exacerbated by his work as a
bricklayer.

- 7 -

Testimony from the July 1996 local RO hearing reflects that the
veteran medicated with Ibuprofen for back pain and that he
experienced sharp back pain that extended through his back, thighs.
and down to his legs. The back had worsened over the last 9 year or
two. At the time of the hearing, the pain remained for awhile. At
times, the pain totally incapacitated him. He testified that the VA
issued a transcutaneous electrical nerve stimulation (TENS) unit
and a lumbar brace for the back pain. The veteran added that when
he was issued the back brace, the VA took back the TENS unit which
he had worn for about three months. He was told to wear the brace
when working. He reported employment as a bricklayer.

On a VA examination of the spine, dated in August 1996, the veteran
complained that his pain was worse with bending down or exertion,
especially on standing or sitting for any length of time. The
physical examination revealed no fixed deformity or postural
abnormalities, and that the musculature of the back was normal
bilaterally. The forward flexion was decreased significantly to 85
degrees, backward extension was decreased to 20 degrees; left
lateral flexion was normal at 35 degrees; right lateral flexion was
normal at 35 degrees, and rotation to the right and the left was
normal at 30 degrees. Pain was appreciated with all motions,
especially on forward flexion. The neurological examination was
normal. X-rays of the lumbosacral spine revealed very small
osteophytes at T11 and T12, and no interval change. The impression
was of minimal degenerative changes. The diagnosis was of low back
pain. The examiner explained that the radiographs showed that the
veteran has minimal spurring, and were otherwise unremarkable. The
examiner opined that the veteran's hypertrophic spurring was likely
the etiology of the veteran's low back pain, which may or may not
be related to an accident in Vietnam in 1971.

By a September 1996 rating decision, the disability evaluation for
the veteran's back disorder was confirmed and continued at 20
percent disabling. Moreover, based on the medical evidence which
documented x-ray findings of minimal degenerative changes of the
thoracic spine, his service-connected disability was characterized
as chronic lumbar strain with minimal degenerative changes at T11-
T12.

- 8 -

VA treatment records, dated in August 1997, reflect that the
veteran was involved in a minor motor vehicle accident with some
injury to his knees. At the time of evaluation, he complained of
low back pain. There were no motor or sensory deficits and no local
tenderness. Straight leg raising was negative. The deep tendon
reflexes were normal. He was discharged with Motrin and Flexeril.
A December 1997 entry reflects that the veteran medicated with
salicylates for chronic low back pain.

VA conducted an examination of the veteran in February 2000. The
veteran complained of fairly constant pain that occasionally
radiated distally to both knees but not below that point. He
reported that the pain was worse on bending, twisting, and lifting.
He related that on awakening, his back was quite stiff and sore. He
denied fatigability and flare-ups per se, but he reported that his
back was stiff and weak. He indicated that, in the past, he had
received outpatient physical therapy at VA, and; at the time of the
examination, he was on a home exercise program. He reported that he
has used crutches in the past partially to alleviate the pain in
his knees. Occupationally, the veteran has been employed as a
bricklayer for 30 years. He indicated that in the past year, he has
missed between two to three months of work in total due to problems
with his lower back.

Upon examination, the examiner observed that the veteran walked
without demonstrable difficulty from the waiting room to the
examination room, and noted that the veteran tended to splint his
back while moving about the examination room. Examination of the
lower back showed that the pelvis was level. There was no list or
scoliosis. There was no spasm or tenderness. The veteran complained
of pain on attempted flexion beyond 75 degrees, extension beyond 15
degrees, or lateral bending to either side beyond 15 degrees. The
neurologic examination of the lower extremities showed that the
heel and toe gait were normal. The straight leg raising test was
negative. The deep tendon reflexes were hypoactive but intact
overall. According to the examiner, x-ray studies of the lumbar
spine, dated in August 1996, showed minimal degenerative changes,
specifically noting the very small osteophytes at the T11 and T12
levels. The diagnoses were of chronic ligamentous

- 9 -

strain to the lumbar spine and early degenerative disc disease of
the lumbar spine. The examiner added that, as a bricklayer, the
veteran had put an unusual strain on his lower back in the past 30
years, which might well be a factor in the status of his back. The
examiner offered that to be fair, however, it should be noted that
the veteran was having symptoms of back pain three months following
discharge from the Army in 1971.

In an April 2000 Addendum to the February 2000 VA examination, the
examiner noted that he did not think that more x-rays were needed
given that the lumbar spine x-rays were taken in August 1996.
According to the examiner, the neurological examination was normal.
He also reported that with no history of pain radiating distal to
the knees, there was no medical indication for a magnetic resonance
imaging (MRI). The examiner opined that the osteophytes at T11 and
T12 were due to degenerative arthritis associated with age and
occupation and were unrelated to the back strain, which occurred
while on active duty. The examiner noted that the claims file as
well as the active duty file was reviewed.

By a rating decision, dated in May 2000, the RO assigned separate
ratings for chronic lumbar strain, evaluated as 20 percent
disabling; and for degenerative changes at T11-T12, evaluated as 10
percent disabling. The current combined evaluation is 30 percent.

Law and Regulations

Disability evaluations are determined by the application of a
Schedule for Rating Disabilities, which is based on the average
impairment of earning capacity. See 38 C.F.R. Part 4 (2000).
Separate diagnostic codes identify the various disabilities. See 38
U.S.C.A. 1155; 38 C.F.R. 4.1. The VA has a duty to acknowledge and
consider all regulations that are potentially applicable through
the assertions and issues raised in the record, and to explain the
reasons and bases for its conclusion. Schafrath v. Derwinski, 1
Vet. App. 589, 593 (1991).

- 10-

VA regulations require that disability evaluations be based upon
the most complete evaluation of the condition that can be feasibly
constructed with interpretation of examination reports, in light of
the whole history, so as to reflect all elements of the disability.
Medical as well as industrial history is to be considered, and a
full description of the effects of the disability upon ordinary
activity is also required. Functional impairment is based on lack
of usefulness and may be due to pain, supported by adequate
pathology and evidenced by visible behavior during motion. Many
factors are to be considered in evaluation disabilities of the
musculoskeletal system and these include pain, weakness, limitation
of motion, and atrophy. Painful motion with the joint or
periarticular pathology, which produces disability, warrants the
minimum compensation. 38 C.F.R. 4.1, 4.2, 4.10, 4.40, 4.45, 4.59
(2000).

Moreover, pertinent regulations do not require that all cases show
all findings specified by the Rating Schedule, but that findings
sufficiently characteristic to identify the disease and the
resulting disability and above all, coordination of rating with
impairment of function will be expected in all cases. 38 C.F.R.
4.21 (2000). Therefore, when there is a question as to which of two
evaluations shall be applied, the higher evaluation will be
assigned if the disability picture more nearly approximates the
criteria required for that rating. Otherwise, the lower rating will
be assigned. 38 C.F.R. 4.7 (2000).

When after a careful review of all available and assembled data a
reasonable doubt arises regarding the degree of disability, such
reasonable doubt must be resolved in favor of the claimant. 38
C.F.R. 4.3 (2000).

A. Chronic Lumbar Strain

The veteran's chronic lumbar strain is currently evaluated as 20
percent disabling under 38 C.F.R. 4.71a, Diagnostic Code 5295.
Under this code, a 20 percent evaluation is warranted for
lumbosacral strain manifested by muscle spasm on extreme forward
bending, and unilateral loss of lateral spine motion in a standing
position. A 40 percent evaluation is warranted for severe
lumbosacral strain

- 11 -

manifested by listing of the whole spine in the opposite side, a
positive Goldwaite's sign, marked limitation of forward bending in
a standing position, and loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of the joint space.
A 40 percent evaluation is also warranted if some of the above
manifestations are present with abnormal mobility on forced motion.
38 C.F.R. 4.71a.

Following review of both the medical evidence and the veteran's
contentions, the Board finds that the evidence does not
approximate, or more nearly approximate, the criteria for a 40
percent rating under this code. In support of this determination,
the Board observes that the clinical findings contained in the VA
medical records and reports, dated between September 1991 and April
2000, collectively show that the veteran's chronic lumbar strain is
manifested by limitation of lower back motion, with evidence of
pain and discomfort on movement, and x-ray findings of minimal
spurring of the lumbar vertebral bodies at L4 and 5. Further,
although these medical data document a September 1991 diagnosis of
thoracic lumbar strain, with questionable left sacral
radiculopathy, the electrodiagnostic and nerve conduction tests of
November 1991, resulted in normal findings and indicated no sign of
radiculopathy. In addition, according to the reports of VA
examination conducted between 1992 and 2000, the results of the
motor, sensory, and neurological tests were within normal limits,
and thus they were not clinically characteristic of any
neurological deficit. In fact, these same medical data disclose
that the veteran demonstrated motor strength of 5/5 with intact
deep tendon reflexes and negative straight raising. Moreover, the
medical findings contained in the VA examination reports dated in
August 1996, and in February 2000, show that the veteran retains
forward flexion to 75 degrees and backward extension to 15 degrees;
he exhibited an ability to perform rotation to 30 degrees,
bilaterally, along with lateral flexion to 15 degrees, bilaterally.
Although pain was objectively appreciated with the veteran's spinal
maneuvers on examination, the August 1996 report reveals that the
veteran's musculature of the back was normal without deformity or
postural abnormality. In addition, the more recent February 2000
report reveals that the veteran has a normal heel and toe gait, and
is entirely negative for any indication that the disability is
productive of muscle spasm, tenderness, or listing of the spine.
Thus, in light of the pertinent clinical evidence of record,
including the measured

- 12 -

findings of limitation of lower back motion as well as the
veteran's symptoms of pain, the Board cannot but determine that the
veteran's disability picture more nearly approximates the criteria
required for a 20 percent evaluation than that required for a 40
percent evaluation, as provided for under Diagnostic Code 5295. See
38 C.F.R. 4.3, 4.7, 4.40, 4.45; see generally Spurgeon v. Brown, 10
Vet. App. 194, 196 (1997); DeLuca v. Brown, 8 Vet. App. 202, 208
(1995) (discussing the Board's obligation to explain how pain was
factored into its evaluation of the veteran's disability).

In essence, the medical data in this case do not reflect a
disability picture that is consistent with a characterization of
severe lumbosacral strain, to include a positive Goldthwaite's
sign, a listing of the whole spine to the opposite side, marked
limitation of forward bending in the standing position, loss of
lateral motion, Dr abnormal mobility on forced motion, as required
for a 40 percent rate under Diagnostic Code 5295. Moreover, since
the evidence of record does not document a finding of ankylosis of
the lumbar spine (Diagnostic Code 5289), severe limitation of
lumbar spine motion (Diagnostic Code 5292), or severe recurring
attacks of symptomatology compatible with sciatic neuropathy (i.e.,
intervertebral disc syndrome) with intermittent relief (Diagnostic
Code 5293), a 40 percent evaluation is not warranted under either
of these diagnostic codes. See 38 C.F.R. 4.71a. Accordingly, an
increased evaluation in excess of 20 percent for chronic lumbar
strain is not warranted. See Veterans Claims Assistance Act of
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).

B. Degenerative Changes of T11-T12

The veteran's degenerative changes of the thoracic segment of the
spine at T11-T12 are currently evaluated as 10 percent disabling
under Diagnostic Code 5010. Under this code, traumatic arthritis
will be rated as degenerative arthritis. Pursuant to Diagnostic
Code 5003, degenerative arthritis, established by x-ray findings,
will be evaluated based on limitation of motion under the
appropriate diagnostic codes for the specific joint or joints
involved. Limitation of motion must be objectively

- 13 -

confirmed by findings such as swelling, muscle spasm or
satisfactory evidence of painful motion. In the absence of
limitation of motion, a 10 percent evaluation is warranted where
there is x-ray evidence of involvement of two or more major joints
or two or more minor joint groups, and a 20 percent evaluation is
warranted where there is x-ray evidence of involvement of two or
more major joints or two or more minor joints groups, with
occasional incapacitating exacerbations. 38 C.F.R. 4.71a.

A 10 percent evaluation under Diagnostic Code 5291 for either
moderate or severe limitation of motion of the dorsal (thoracic)
segment of the spine. A 10 percent evaluation is the maximum
schedular evaluation assignable under Diagnostic Code 5291.

In this case, the Board observes that the clinical evidence of
record indicates that the veteran has degenerative changes in the
thoracic spine that is established by the x-ray studies, dated
between September 1991 and August 1996. In this regard, these
studies disclose x-ray findings of very minimal osteoarthritic
spurring on the anterior aspect of the lower thoracic vertebral
bodies, mild hypertrophic spurring of the lower thoracic vertebral
bodies, and very small osteophytes at T11 and T12.

Moreover, the VA physician in September 1995 concluded that the
veteran's thoracic x-rays were consistent with a diagnosis of
degenerative joint disease of the thoracic spine. However, that
same physician reached a different conclusion, with respect to the
x-rays of the lumbar spine, and entered a diagnosis of minimal
spurring of the vertebral bodies. In this context, the Board points
out that this distinction between the two diagnoses is significant
because, unlike the studies of the thoracic spine, the September
1995 x-rays of the veteran's lumbar spine did not reveal
"osteoarthric" spurring, "hypertrophic" spurring, or "osteophytes."
Rather, they revealed only minimal spurring of the bodies at L4 and
5. In addition, the diagnoses made by the VA physician in February
2000. which were based on a review of the veteran's claims file, to
include the August 1996 x-rays, were that of chronic ligamentous
strain to the lumbar spine and early degenerative disc disease of
the lumbar spine. Indeed, no diagnosis of arthritis (hypertrophic
or osteoarthritis)

- 14 -

in the lumbar spine was documented on that formal examination
report. Hence, based on the particular facts in this case, the
Board finds it reasonable to conclude that it is only the arthritis
in the veteran's thoracic spine that is documented by x-ray
evidence.

With respect to the applicability of Diagnostic Code 5003, the
Board notes that the veteran's limitation of spinal motion has been
described in each of the examination reports as concerning the
lumbar spine. Nonetheless, these same examination reports show that
pain was objectively demonstrated on all movements of the lower
back; and that the veteran's back pain was due in part to the
arthritis (hypertrophic spurring) in the thoracic spine. As such,
the record supports a finding of satisfactory evidence of painful
motion due to arthritis. Consistent with this finding, and in
accordance with the governing legal criteria, the Board finds that
the painful motion due to the thoracic arthritis is deemed to be
limitation of motion and warrants a minimum compensable evaluation,
even if there is no actual limitation of thoracic spine motion. See
Hicks v. Brown, 8 Vet.App. 417, 420 (1995) (citing Litchtenfels v.
Derwinski, 1 Vet. App. 484, 488 (1991)); 63 Fed. Reg. 56704,
VAOPGCPREC 9-98, slip op. at 6 (1998). Thus, the Board determines
that the veteran's degenerative changes of the thoracic spine at
T11-T12 levels warrant a 10 percent evaluation, which is the
minimum (and maximum) compensable evaluation for limitation of
motion of the dorsal (thoracic) spine, under Diagnostic Code 5291.
See 38 C.F.R. 4.40, 4.45, 4.59; DeLuca v. Brown, supra; cf.
Johnston v. Brown, 10 Vet. App. 80, 85 (1997) (implicitly holding
that once a particular joint is evaluated at the maximum level in
terms of limitation of motion, there can be no additional
disability due to pain).

In the alternative, an increased evaluation in excess of 10 percent
is not warranted, based upon x-ray evidence only of arthritis in
the affected joint or joints. Pursuant to 38 C.F.R. 4.45(f), "the
cervical vertebrae, the dorsal [thoracic] vertebrae, and lumbar
vertebrae[] are considered groups of minor joints. . ." To
reiterate, it is only the arthritis of the veteran's thoracic spine
that is established by x-ray findings, as evidence by the record as
a whole. Moreover, as discussed above, the facts in this case do
permit an evaluation of the thoracic spine arthritis based on
limitation

- 15 -

of motion. See Hicks, Litchtenfels, and VAOPGCPREC 9-98, all supra.
As such, given the presence of evidence as to limitation of motion
due to the veteran's service-connected thoracic spine arthritis, as
well as the lack of evidence as to x-ray findings of arthritic
involvement of two or more major joints or two or more minor joint
groups, the Board determines that the criteria for a 20 percent
evaluation under Diagnostic Code 5003, as they pertain to the
absence of limitation of motion, are not for application in this
case. Thus, an increased evaluation in excess of 10 percent for
degenerative changes of the thoracic spine at T11-T12 is not
warranted. See Veterans Claims Assistance Act of 2000, Pub. L. No.
106-475. 114 Stat. 2096 (2000).

ORDER

An increased evaluation in excess of 20 percent for chronic lumbar
strain is denied.

An increased evaluation in excess of 10 percent for degenerative
changes of T11-T12 is denied.

REMAND

The Board notes that a remand by the Court obligates the Secretary
to comply with the terms of the remand order and imposes a
concomitant duty on the Ro. Compliance is neither optional nor
discretionary. Therefore, the Board errs as a matter of law when
the remand orders of the Board or Court are not complied with by
the RO. See Stegall v. West, 11 Vet. App. 268 (1998); see also 38
C.F.R. 19.9 (2000).

The Joint Motion for Remand indicated that further development was
necessary regarding whether the veteran was entitled to an
extraschedular consideration under 38 C.F.R. 3.21(b)(1) (2000). In
that regard, the Board remanded this matter for additional
development consistent with the Court's order and the Joint Motion.
As

- 16 -

such, the RO was instructed to inform the veteran of the evidence
required to complete a claim for extraschedular consideration under
38 C.F.R. 3.321(b)(1), namely information and/or evidence showing
an interference with his employment status (i.e., employment,
personnel, and medical data, etc.), as well as competent medical
evidence documenting frequent periods of inpatient care due solely
to the service-connected chronic lumbar strain and degenerative
changes of the thoracic spine at T11 and T12. See Spurgeon v.
Brown, 10 Vet. App. at 197-198. However, the veteran's notification
letter, dated in August 1999, is silent with respect to the
development for extraschedular consideration. Moreover, on VA
examination in February 2000, the veteran reported that he had
missed between two and three months of work in the past year due to
problems with his lower back. In addition, neither the May 2000
rating decision nor the May 2000 supplemental statement of the case
address the issue of entitlement to an extraschedular evaluation
for the service-connected disabilities in question, per the Board's
remand instructions.

Next, the RO denied service connection for a right inguinal hernia
in an August 1993 rating decision. The veteran submitted a
statement in February 1994, asserting his entitlement to service
connection for that same condition. Based on a review of this
statement, the Board determines that the February 1994 statement is
a valid notice of disagreement with respect to the denial of the
right inguinal hernia claim. In that regard, the RO must furnish
the veteran a statement of the case, which addresses that issue.
See 38 U.S.C.A. 7105 (West 1991); 38 C.F.R. 19.9, 20.201 (2000);
see also Manlincon v. West, 12 Vet. App. 238, 240 (1999); Godfrey
v. Brown, 7 Vet. App. 398, 408-41 (1995). Accordingly, the issue is
remanded to the RO for the issuance of a statement of the case and
any further development as may be necessary regarding the denial of
the claim for a right inguinal hernia.

The remanding of this issue (i.e., entitlement to service
connection for a right inguinal hernia) must not be read as an
acceptance of jurisdiction over the same by the Board. The Board
may only exercise jurisdiction over an issue after an appellant has
filed both a timely notice of disagreement to a rating decision
denying the benefit sought and a timely substantive appeal. See 38
U.S.C.A. 7105 (West

- 17 -

1991); Roy v. Brown, 5 Vet. App. 554 (1994). The RO should return
this issue to the Board only if the veteran perfects the appeal in
full accordance with the provisions of 38 U.S.C.A. 7105.

Accordingly, the case is REMANDED to the RO for the following
development:

1. The RO should furnish the veteran and his representative a
statement of the case on the issue of entitlement to service
connection for a right inguinal hernia. In addition, they should be
informed that this issue/claim will be returned to the Board only
if the appeal of this issue is completed, by the filing of a timely
substantive appeal.

2. The RO should inform the veteran of the information and/ or
evidence necessary for consideration of his claims of entitlement
to extraschedular evaluation under 38 C.F.R. 3.321(b)(1), for
chronic lumbar strain and for degenerative changes of the thoracic
spine at T11-T12, which may include documentary and/or lay evidence
that relates to such factors as interference with his employment
status (i.e., employment, personnel, and medical data, etc.) as
well as competent medical evidence documenting frequent periods of
inpatient care, due solely to the service-connected disability at
issue. With respect to employment records, particularly those
relating to lost time and/or sick leave, the RO should also request
that the veteran furnish the names and addresses of all private and
government (i.e., Federal, State, and local) employers for whom he
has worked, and that he provide the approximates dates of any time
lost and/or sick leave used as relevant to each identified
employer.

- 18 -

3. After securing any necessary authorizations, the RO should
request copies of all indicated records, which have not been
previously secured and associate them with the claims folder. If
the RO cannot obtain any of the medical, employment-personnel, or
other records indicated by the veteran, it should follow the proper
procedures under the Veterans Claims Assistance Act. All
information which is not duplicative of evidence already received
should be associated with the claims file.

4. The RO and the veteran are advised that the Board is obligated
by law to ensure that the RO complies with its directives, as well
as those of the United States Court of Appeals for Veterans Claims
(the Court). The Court has stated that compliance by the Board or
the RO is neither optional nor discretionary. Where the remand
orders of the Board or the Court are not complied with, the Board
errs as a matter of law when it fails to ensure compliance. Stegall
v. West, 11 Vet. App. 268, 271 (1998).

5. The recently enacted legislation has eliminated the requirement
for a well-grounded claim, enhanced VA's duty to assist a veteran
in developing the facts pertinent his claim, and expanded the VA's
duty to notify the veteran and his representative, if any,
concerning the aspects of claim development. See Veterans Claims
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000);
Veterans Benefits and Health Care Improvement Act of 2000, Pub. L.
No. 106-419, 104

- 19 -

(2000). Accordingly, on remand, the RO should ensure adherence to
the new statutory provisions.

5. Thereafter, the RO should again review the record, ensuring that
the requested development has been completed. The RO should also
adjudicate the veteran's claims of entitlement to an extraschedular
evaluation under 38 C.F.R. 3.321(b)(1), for chronic lumbar strain
and for degenerative changes of the thoracic spine at T11-T12.

If any benefit sought on appeal, for which a notice of disagreement
has been filed, remains denied, the veteran and his representative
should be issued a supplemental statement of the case and given the
opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in order.
The Board intimates no opinion as to the ultimate outcome of this
case. The veteran has the right to submit additional evidence and
argument on the matter or matters that the Board has remanded to
the RO. See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO. The
law requires that all claims that are remanded by the Board of
Veterans' Appeals or by the United States Court of Appeals for
Veterans Claims for additional development or other appropriate
action must be handled in an expeditious manner. See The Veterans'
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 302, 108
Stat. 4645, 4658 (1994), 38 U.S.C.A. 5101 (West Supp. 2000)
(Historical and Statutory Notes). In addition, VBA's Adjudication
Procedure Manual, M21-1, Part IV,

- 20 -

directs the ROs to provided expeditious handling of all cases that
have been remanded by the Board and Court. See M21-1, Part IV,
paras. 8.44-8.45 and 38.02-38.03.

Deborah W. Singleton

Member, Board of Veterans' Appeals

Under 38 U.S.C.A. 7252 (West 1991 & Supp. 2000), only a decision of
the Board of Veterans' Appeals is appealable to the United States
Court of Appeals for Veterans Claims. This remand is in the nature
of a preliminary order and does not constitute a decision of the
Board on the merits of your appeal. 38 C.F.R. 20.1100(b) (2000).

- 21 -



